         Case 1:20-cv-08232 Document 1 Filed 10/02/20 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

  --------------------------------------------------------------

  OUR CHILDREN’S EARTH FOUNDATION,                                 Case No. 1:20-cv-8232

                             Plaintiff,                            COMPLAINT FOR
                                                                   DECLARATORY AND
             v.                                                    INJUNCTIVE RELIEF

  ANDREW WHEELER, in his official capacity as                      (Clean Air Act, 42 U.S.C. §§
  Administrator of the EPA,                                        7401-7515)

                             Defendants.

  --------------------------------------------------------------




Plaintiff Our Children’s Earth Foundation alleges as follows:
                                          INTRODUCTION
        1.        The Clean Air Act is a model of cooperative federalism whereby the
Administrator of the Environmental Protection Agency (“EPA”) sets National Ambient
Air Quality Standards (“NAAQS”) and the states develop specific plans to achieve these
standards. States submit these State Implementation Plans, and revisions to these State
Implementation Plans (collectively “SIPs”), to EPA, which reviews the SIPs to ensure
they meet the requirements of the Clean Air Act.
        2.        The Clean Air Act mandates that the Administrator fully or partially
approve or disapprove SIPs and SIP revisions submitted by states no later than 18 months
after EPA receives them.
        3.        The Administrator has violated his mandatory 18-month deadline to take
action on certain SIP revisions submitted by the State of New York.




                                                    1
         Case 1:20-cv-08232 Document 1 Filed 10/02/20 Page 2 of 10




       4.      Plaintiff Our Children’s Earth brings this Clean Air Act citizen suit to
compel Defendant Andrew Wheeler, Administrator of the EPA, to perform his non-

discretionary duty to review and take action on the New York SIP submissions at issue in
this case. The timely review of these SIP submissions is necessary to ensure adequate
protection of air quality and public health.
                                     JURISDICTION
       5.      This is an action against the Administrator where there is alleged a failure
of the Administrator to perform an act or duty under the Clean Air Act which is not
discretionary with the Administrator. Thus, this Court has jurisdiction pursuant to 42
U.S.C. § 7604(a)(2) (citizen suit provision of the Clean Air Act) and 28 U.S.C. § 1331
(federal question).
       6.      The requested declaratory relief is authorized by 28 U.S.C. § 2201(a) and
42 U.S.C. § 7604(a). The requested injunctive relief is authorized by 28 U.S.C. § 2202
and 42 U.S.C. § 7604(a).
       7.      This Court has personal jurisdiction over EPA and its officials, including
Administrator Wheeler, because EPA is an agency of the federal government operating
within the United States.
                                         NOTICE
       8.      By letter dated July 6, 2020, Our Children’s Earth provided the
Administrator with written notice of the claims concerning the New York SIP
submissions at issue in this action. Our Children’s Earth provided this notice pursuant to
42 U.S.C. § 7604(b)(2) and 40 C.F.R. §§ 54.2, 54.3. Although more than 60 days have
elapsed since Our Children’s Earth gave notice, Administrator Wheeler remains in
violation of the law.
       9.      As Administrator Wheeler has failed to redress the Clean Air Act
violations set forth in Our Children’s Earth’s notice letter referenced in paragraph 8, there



                                               2
         Case 1:20-cv-08232 Document 1 Filed 10/02/20 Page 3 of 10




exists now between the parties an actual, justiciable controversy within the meaning of the
Declaratory Judgment Act, 28 U.S.C. § 2201.

                                            VENUE
        10.     Venue in the United States District Court for the Southern District of New
York is proper under 28 U.S.C. § 1391(e) because at least one defendant resides in the
judicial district, a substantial part of the events giving rise to this litigation occurred
within this judicial district, and there is no real property involved in the action.
                                        THE PARTIES
        11.     Plaintiff OUR CHILDREN’S EARTH FOUNDATION is a non-profit
corporation dedicated to protecting the environment. Our Children’s Earth promotes
public awareness of domestic and international environmental impacts through
information dissemination, education, and private enforcement of environmental
protection statutes. Our Children’s Earth enforcement cases aim to achieve public access
to government information, ensure proper implementation of environmental statutes and
permitting, and enjoin violations of environmental and government transparency laws.
Our Children’s Earth has an active membership of people from all over the United States
with a significant portion of its members residing in New York.
        12.     Our Children’s Earth is a non-profit corporation. Therefore, Our
Children’s Earth is a “person” within the meaning of 42 U.S.C. § 7602(e). As such, Our
Children’s Earth may commence a civil action under 42 U.S.C. § 7604(a).
        13.     Our Children’s Earth brings this action on its own behalf and on behalf of
its adversely affected members and staff. Our Children’s Earth’s members and staff live,
work, bike, recreate, and conduct educational, research, advocacy, and other activities in
New York in areas where air pollution, which should be regulated under the SIP
submissions at issue in this case, harms their participation in and enjoyment of these
activities. The air pollution that should be regulated by these SIP submissions also causes
Our Children’s Earth’s members and staff to experience chronic and acute harms to their

                                                3
         Case 1:20-cv-08232 Document 1 Filed 10/02/20 Page 4 of 10




health, which could be lessened or eliminated if the Administrator took the required
actions to regulate air pollution through the SIP submissions at issue in this case. Our

Children’s Earth’s members and staff have concrete plans to continue living in and
visiting New York and engaging in these activities. The air pollution that should be
regulated by the SIP submissions at issue in this lawsuit adversely affects the interests of
Our Children’s Earth and its members and staff. The Administrator’s failure to act on the
SIP submissions at issue in this case also creates doubt and concern for Our Children’s
Earth and its members and staff as to whether they are exposed to illegal levels of air
pollution, or whether a Federal Implementation Plan (“FIP”) is necessary to ensure
compliance with the law. The interests of Our Children’s Earth and its members and staff
have been, are being, and will continue to be irreparably harmed by the Administrator’s
failure to act on the SIP submissions at issue in this case.
        14.     The violations alleged in this Complaint deprive Our Children’s Earth and
its members and staff of certain procedural rights associated with the Administrator’s
required action on the SIP submissions, including notice and opportunity to comment.
The violations alleged in this Complaint also deprive Our Children’s Earth and its
members and staff of certain information associated with the Administrator’s required
action on the SIP submissions. These procedural, informational, and other injuries are
directly tied to the other harms Our Children’s Earth and its members and staff are
experiencing.
        15.     Furthermore, if the Administrator were to partially or fully disapprove of
the SIP revisions at issue in this Complaint, the Administrator would be obligated to
promulgate a FIP to correct any deficiencies within two years of any disapproval.
Ultimately, the Administrator’s failure to act in compliance with his mandatory duties
deprives Our Children’s Earth and its members and staff of certainty that air quality is
being maintained and improved in New York and of the health and other benefits of that
clean air.

                                               4
         Case 1:20-cv-08232 Document 1 Filed 10/02/20 Page 5 of 10




       16.     The violations alleged in this Complaint have injured and continue to
injure the interests of Our Children’s Earth and its members and staff. These injuries are

traceable to the Administrator’s failure to act. Granting the requested relief would redress
these injuries by compelling the Administrator to act in compliance with what Congress
has determined is an integral part of the regulatory scheme for attaining and maintaining
NAAQS, and would ultimately lead to provision of the information sought, the
vindication of the procedural rights of Our Children’s Earth and its members, and
cleaner, healthier air that benefits Our Children’s Earth’s members and all other residents
of New York.
       17.     Defendant ANDREW WHEELER is Administrator of the United States
Environmental Protection Agency. Mr. Wheeler is sued in his official capacity. The
Administrator is charged with implementation and enforcement of the Clean Air Act. As
described below, the Clean Air Act assigns the Administrator certain non-discretionary
duties, and Administrator Wheeler has failed to comply with these duties.
                                LEGAL BACKGROUND
       18.     The Clean Air Act establishes a partnership between EPA and the states
for the attainment and maintenance of NAAQS. See 42 U.S.C. §§ 7401-7515. This
system is intended to “speed up, expand, and intensify the war against air pollution in the
United States with a view to assuring that the air we breathe throughout the Nation is
wholesome once again.” H.R. Rep. No. 91-1146, at 1 (1970), reprinted in 1970
U.S.C.C.A.N. 5356, 5356. Towards this end, EPA has set NAAQS for seven pollutants.
See 40 C.F.R. §§ 50.4-50.17.
       19.     States, or regions within a state, must adopt a pollution control plan that
contains enforceable emissions limitations necessary to attain NAAQS and meet
applicable requirements of the Clean Air Act, including ensuring attainment,
maintenance, and enforcement of NAAQS. See, e.g., 42 U.S.C. § 7410(a)(1), (a)(2)(A).



                                             5
         Case 1:20-cv-08232 Document 1 Filed 10/02/20 Page 6 of 10




All such plans must be submitted to and approved by the Administrator. 42 U.S.C. §
7410(a)(1), (k).

       20.     Within 60 days of the Administrator’s receipt of a proposed SIP or SIP
revision, the Clean Air Act requires the Administrator to determine whether the
submission is sufficient to meet the minimum criteria established by the Administrator for
such proposals. 42 U.S.C. § 7410(k)(1)(B). If the Administrator fails to make this
“completeness” finding, the proposed SIP or SIP revision is deemed complete by
operation of law six months after submission. Id. If the Administrator determines that the
proposed SIP or SIP revision does not meet the minimum criteria, the State is considered
not to have made the submission. Id. § 7410(k)(1)(C).
       21.     Within 12 months of finding that a proposed SIP or SIP revision is
complete (or deemed complete by operation of law), the Administrator must act to
approve, disapprove, or approve in part and disapprove in part, the submission. See 42
U.S.C. § 7410(k)(2). At most then, the Administrator has a maximum of 18 months to
take action on a SIP after it has been submitted.
       22.     Once the Administrator approves a SIP or SIP revision, polluters must
comply with all emission standards and limitations contained in the SIP, and all such
standards and limitations become federal law and are enforceable by the Administrator
and citizens in federal courts. See 42 U.S.C. §§ 7413, 7604(a).
       23.     If the Administrator finds that a State has failed to make a complete SIP
submission or disapproves a SIP submission in whole or in part, the Clean Air Act
requires the Administrator to promulgate a FIP within two years of that finding. 42
U.S.C. § 7410(c)(1)(A), (B).
       24.     If the Administrator fails to perform a non-discretionary duty, such as
acting on a proposed SIP or SIP revision within the Clean Air Act deadlines, the Clean
Air Act allows any person to bring suit to compel the Administrator to perform that duty.
See 42 U.S.C. § 7604(a)(2).

                                             6
        Case 1:20-cv-08232 Document 1 Filed 10/02/20 Page 7 of 10




                             FACTUAL BACKGROUND
       25.    This lawsuit concerns seven SIP submissions that the State of New York

submitted to EPA between September 16, 2008 and September 25, 2018. A list of these
SIP submissions is included as Table 1, below. EPA has not taken final action on any of
these SIP submissions, and they are now all overdue.

Table 1. Information relating to the seven overdue New York SIP submittals at issue in
this lawsuit.
    SIP Submission/Description              Date Submitted        Date Action was
                                                                         Due
 Proposed 2015 Ozone                   September 25, 2018       March 25, 2020
 Infrastructure SIP
 Part 220, Portland Cement Plants December 18, 2013             June 18, 2015
 and Glass Plants - Reasonably
 Available Control Technology
 (“RACT”) Determinations
 Part 230: Gasoline Dispensing         January 31, 2011         July 31, 2012
 sites and Transportation Vehicles
 - RACT Variances
 Single-Source State                   August 30, 2010          February 29, 2012
 Implementation Plan Revisions,
 RACT Determinations (2010)
 Single-Source State                   September 16, 2008       March 16, 2010
 Implementation Plan Revisions,
 RACT Determinations (2008)
 SIP Revisions Incorporating           December 12, 2017        June 12, 2019
 6NYCRR Part 218, Emission
 Standards for Motor Vehicles and
 Motor Vehicle Engines
 Proposed Revision to State Plan       July 12, 2013            January 12, 2015
 for Large Municipal Waste
 Combustors
       26.    The first column in Table 1 provides a description of the SIP submissions.
       27.    The second and third columns of Table 1 provide the date that New York
submitted the SIP to EPA and EPA’s deadline to take final action on the SIP submission
(eighteen months from the submission date).
       28.    As Table 1 shows, all of the SIPs at issue in this lawsuit were submitted to
EPA between September 16, 2008 (Single-Source State Implementation Plan Revisions,


                                           7
         Case 1:20-cv-08232 Document 1 Filed 10/02/20 Page 8 of 10




RACT Determinations (2008)) and September 25, 2018 (for the Proposed 2008 Ozone
Transport SIP Supplement and the Proposed 2015 Ozone Infrastructure SIP).

       29.     All of the SIP submissions at issue in this lawsuit were deemed
administratively complete no later than six months after submission. The Administrator
was then required to take final agency action on all of the SIP submissions at issue in this
lawsuit, approving, disapproving, or partially approving and partially disapproving of the
submissions, within twelve months of their administrative completion date.
       30.     As Table 1 shows, the dates by which the Administrator was required to
take final action on all of the SIPs at issue in this lawsuit were between March 16, 2010
(Single-Source State Implementation Plan Revisions, RACT Determinations (2008)) and
March 25, 2020 (for the Proposed 2008 Ozone Transport SIP Supplement and the
Proposed 2015 Ozone Infrastructure SIP submitted on September 25, 2018), twelve
months from their administrative completion dates.
       31.     Within the Single Source State Implementation Plan RACT
Determinations are a number of RACT determinations that the State of New York has
withdrawn because the underlying source (i.e. the air polluting facility) has ceased
operating or no longer requires SIP approval. These withdrawals are summarized in a
letter sent by the New York State Department of Environmental Conservation to EPA’s
Regional Administrator (who is based in Manhattan) on May 7, 2020. Our Children’s
Earth is not challenging the Administrator’s failure to approve the RACT determinations
for those sources in this lawsuit. Our Children’s Earth challenges the Administrator’s
failure to approve all other RACT determinations submitted by New York, including
several overdue RACT determinations on which, in the same May 7, 2020 letter, New
York requested that EPA defer acting upon.
       32.     Each one of the SIP submissions at issue in this lawsuit, listed in Table 1,
is still before the Administrator and is awaiting final action in accordance with the Clean
Air Act. As of the filing of this Complaint, the Administrator has not granted and

                                             8
         Case 1:20-cv-08232 Document 1 Filed 10/02/20 Page 9 of 10




published final full or partial approval or disapproval to the New York SIP submissions
referenced in Table 1.


                             FIRST CLAIM FOR RELIEF
                     Failure to Perform a Non-Discretionary Duty
                         to Act on New York’s SIP Submittals

       33.     Our Children’s Earth repeats and incorporates by reference the allegations
in the above paragraphs and all paragraphs of this Complaint.
       34.     EPA received at least seven SIP submissions from the State of New York
between September 16, 2008 and September 25, 2018.
       35.     The Administrator determined by no later than six months after New
York’s submission of these SIPs, either in fact or by operation of law, that the New York
SIP submissions meet the minimum criteria for SIP submittals and are administratively
complete. See 42 U.S.C. § 7410(k)(1)(A).
       36.     Therefore, the Administrator had, and continues to have, a mandatory duty
to fully or partially approve or disapprove the New York SIP submissions by no later
than 18 months after their submission, 12 months from their administrative completion

date. See 42 U.S.C. § 7410(k)(2), (3).
       37.     The Administrator’s determinations whether to fully or partially approve
or disapprove of the New York SIP submissions were due between March 16, 2010 and
March 25, 2020.
       38.     The Administrator has not fully or partially approved or disapproved the
New York SIP submissions.
       39.     Accordingly, the Administrator has violated and continues to violate its
mandatory duty in 42 U.S.C. § 7410(k)(2).
       40.     This violation constitutes a “failure of the Administrator to perform any
act or duty under this chapter which is not discretionary with the Administrator,” within




                                            9
        Case 1:20-cv-08232 Document 1 Filed 10/02/20 Page 10 of 10




the meaning of the Clean Air Act’s citizen suit provision. See 42 U.S.C. § 7604(a)(2).
EPA’s violation is ongoing and will continue unless remedied by this Court.

                                 PRAYER FOR RELIEF
WHEREFORE, Plaintiff seeks the following relief:
       A.      Enter findings and declare that the Administrator has violated and
continues to violate the Clean Air Act by failing to take final action on the New York SIP
submissions detailed above;
       B.      Enjoin the Administrator to take expeditious final action on the New York
SIP submissions detailed above by a date certain.
       C.      Retain jurisdiction over this matter until such time as the Administrator
has complied with his non-discretionary duties under the Clean Air Act;
       D.      Grant Plaintiff’s costs of litigation, including reasonable attorney fees,
pursuant to the citizen suit provision of the Clean Air Act, 42 U.S.C. § 7604(d); and
       E.      Issue any other relief, including injunctive relief, which this Court deems
necessary, just, or proper or relief that Plaintiff may subsequently request.

Dated: October 2, 2020                 Respectfully submitted,


                               By:     /S/ Edan Rotenberg___

                                       Edan Rotenberg
                                       Super Law Group, LLC
                                       180 Maiden Lane, Suite 603
                                       New York, NY 10038
                                       (212) 242-2355
                                       edan@superlawgroup.com
                                       Counsel for Our Children’s Earth Foundation




                                             10
